Title: C. W. F. Dumas to John Adams: A Translation, 18 April 1781
From: Dumas, Charles William Frederic
To: Adams, John



Sir
The Hague, 18 April 1781

Last evening I visited an influential friend who, upon learning my surprise that your memorial was back at the clerk’s office and, as I understood it, was considered thrown out or rejected, told me that the expression was exaggerated and that the memorial was left there for brand new consideration.
Everyday we expect the dispatches from St. Petersburg. We were assured in advance that they would be satisfactory. I hope to know more about this Friday evening.
Last night I was asked for your address. I do not doubt that you received a letter today from a certain party and that the letter was cordial and courteous. I have not visited this person yet and will tell you why when we see each other. You will approve. I persist in what I wrote to you about it last time.
I have just learned that Mr. Searle and Mr. Dana are with you. If you would be so kind as to give me your news and their news tomorrow, I would make it my duty to visit and congratulate you on Saturday morning. But I would like to be certain first that we do not miss each other or pass each other because someone could arrive here or in Amsterdam during the time that I am traveling to Leyden.
I believe that the states of Holland are adjourning on Friday for a short time.
I hope that your son is recovered and will be able to come to our beautiful fair with his brother and Mr. Thaxter. You should come and see it also, as well as Mr. Searle and Mr. Dana, to whom I wish to send my regards. I remain, sir, with all of my devotion, your very humble and very obedient servant

Dumas

